Citation Nr: 1100306	
Decision Date: 01/04/11    Archive Date: 01/11/11	

DOCKET NO.  97-23 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a 
previously denied claim of entitlement to service connection for a 
chronic stomach disorder.   

2.  Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for a 
bilateral leg and foot disorder other than metatarsalgia of the right 
foot.  


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had about four months of active service from February 18, 
1980, to June 27, 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the VARO in Providence, Rhode Island, 
that denied entitlement to the benefits sought.  

A review of the claims file reflects that in a decision dated in 
March 2008, in pertinent part, it was determined that new and 
material evidence had not been presented to reopen the previously 
denied claim of entitlement to service connection for a stomach 
disorder.  It was also determined that new and material evidence had 
not been received to reopen the previously denied claim of 
entitlement to service connection for a bilateral leg and foot 
disability.  The Veteran appealed this determination to the United 
States Court of Appeals for Veterans Claims (Court).  In an Order 
dated in April 2009, a Joint Motion to Remand (Joint Motion) was 
granted and the case was remanded for compliance with instructions 
set forth in the Joint Motion.  It was noted in the Joint Motion that 
there were two versions of the Board's decision in the record before 
the Court that appeared to have been issued simultaneously on 
ostensibly the same issues.  It was noted that the decisions were 
inconsistent with regard to whether new and material evidence had 
been submitted.  While it is not clear how this occurred, it should 
be noted that the copy mailed to the Veteran, which is also date 
stamped appropriately, is the official version of that decision as to 
those issues.  

The issues on the title page are addressed in a remand at the end of 
the decision below.  


FINDINGS OF FACT

1.  By rating decision dated in July 1998, service connection for a 
chronic stomach disorder was denied on the basis that there was no 
evidence of a chronic stomach disorder during the Veteran's short 
period of active duty for training.  The Veteran was informed of the 
denial determination by communication dated in August 1998.  A timely 
appeal did not ensure.  

2.  The reopened claim for service connection for a chronic stomach 
disorder was received in July 2001.  

3.  Evidence received since the 1998 rating decision is not 
cumulative or redundant of the evidence of record at the time of the 
1998 decision and is directly probative of the issue at hand.  

4.  Service connection for a bilateral leg and foot disorder was 
denied by the RO in a June 1996 decision.  In March 1998 the Veteran 
withdrew the appeal.  

5.  The reopened claim was received in June 2006.  

6.  Evidence received since the denial action in 1996 is not 
cumulative or redundant of the evidence at the time of that decision 
and is directly probative of the issue.  


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection for a 
chronic stomach disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2000).  

2.  New and material evidence has been received to reopen the 
previously denied claim for service connection for a bilateral leg 
and foot disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhances VA's 
duties to notify and assist claimants in substantiating claims for VA 
benefits.  It is codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide in accordance with the 
provisions of 38 C.F.R. § 3.159(b)(1).  

The U.S. Supreme Court has held that an error in VCAA notice should 
not be presumed prejudicial, and that the burden of showing harmful 
error rests with the party raising the issue, to be determined on a 
case by case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
this regard, the Board notes in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen a claim and of the 
reasons and bases for denials of the claims that had been previously 
denied, and that new and material evidence had to relate to those 
facts.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, in 
view of the fact that here the Board is reopening both claims, the 
Board finds the lack of Kent compliance is essentially harmless 
error.  The Board is reopening the claims and therefore finds no 
prejudice to the Veteran in the RO's not notifying him of the 
specific evidence needed to reopen such a claim.  The Board further 
notes that the Veteran had a hearing before a decision review officer 
at the RO in May 2006.  He also had the opportunity to provide 
testimony before a Veterans Law Judge in November 2007.  Transcripts 
of the proceedings are of record and have been reviewed.  

New and Material Evidence

As a threshold matter, the Board must determine whether new and 
material evidence has been submitted to reopen the previously-denied 
claims.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  
Service connection for a chronic stomach disorder was denied by the 
RO in July 1998.  Service connection for a bilateral leg and foot 
disability was denied by the RO in a June 1996 decision.  The Veteran 
did not timely appeal those decisions and they are final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202.  If, however, new 
and material evidence is received with respect to a claim which has 
been disallowed, the claim will be reopened, and if so reopened, the 
claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; 
Evans v. Brown, 9 Vet. App. 27 (1996);  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the origin of 
the Veteran's injury and disability, even where it would not be 
enough to convince the Board to grant a claim.  In determining 
whether evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512 
(1992).  

New and material evidence is defined by regulation (See 38 C.F.R. 
§ 3.156), which VA amended in 2001.  The amended version of 38 C.F.R. 
§ 3.156(a) is only applicable to claims filed on or after August 29, 
2001.  In this case, the Veteran submitted his request to reopen the 
previously-denied claim with regard to a stomach disorder in 
July 2001.  Accordingly, the former version of 38 C.F.R. § 3.156(a) 
is for application.  At that time new and material evidence was 
defined as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and by itself 
or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (2000).  

The claim with regard to service connection for a bilateral leg and 
foot disorder was received in June 2006.  Accordingly, the new 
version is for application.  That version defines new and material 
evidence as follows:  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of substantiating 
the claim.  38 U.S.C.A. § 3.156(a) (2010).  

With regard to the claim pertaining to a stomach disorder, VA has 
obtained additional medical evidence, including the report of a VA 
examination of the stomach in June 2006.  This examination report was 
not previously before agency decision makers and speaks to the 
critical matter as to etiology of any current stomach disorder.  

Additionally, the Board notes that the Veteran has given testimony at 
hearings in May 2006 and November 2007 with regard to continuing 
stomach problems he was having in service and in the years following 
service discharge.  

In view of the foregoing, the claim with regard to a stomach disorder 
is reopened with the submission of new and material evidence, and VA 
must now review the claim in light of all the evidence, both new and 
old.  As noted above, in determining whether evidence is new and 
material, evidence is presumed credible for the sole purpose of 
determining whether a case should be reopened; determinations of 
credibility and weight are made after a claim is reopened.  Justus v. 
Principi, 3 Vet. App. 510, (1993).  

With regard to the claim pertaining to a bilateral leg and foot 
disorder, the Board notes service connection has been granted for 
metatarsalgia of the right foot.  The Veteran has also been shown to 
have bilateral flat foot, but there is no medical opinion of record 
relating it to the Veteran's several months of active service in 
1980, to include by way of aggravation.  The Veteran has essentially 
argued that he experiences pain in both legs and both feet and has 
had pain ever since service.  The evidence submitted since the denial 
by the RO in the 1990's includes a January 2007 statement from a 
private physician who indicated he saw the Veteran in December 2006 
for complaints of significant numbness, pain, and burning in the 
balls of both feet and that he had these symptoms since 1980 while in 
basic training for the military.  The physician referred to 
subjective and objective findings consistent with radiculopathy.  
This new medical evidence presents a reasonable possibility of 
substantiating the claim.  Hence, the claim is reopened with the 
submission of new and material evidence, and VA must now review the 
claim in light of all the evidence, both new and old.  


ORDER

New and material evidence to reopen the claim for service connection 
for a chronic stomach disorder has been received; to this extent 
only, the appeal is granted.  

New and material evidence to reopen a previously-denied claim of 
entitlement to service connection for a bilateral leg and foot 
disorder has been received; to this extent only, the appeal is 
granted.  


REMAND

Since the claim for service connection for a bilateral leg and foot 
disorder has been reopened, the duty to obtain a VA examination to 
decide the claim is for application.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the instant case, 
the Board believes that an examination is needed in order to decide 
the claim with regard to this matter.  

With regard to the claim for a stomach disorder, the Veteran was 
accorded a special stomach examination by VA in June 2006.  The 
examiner stated in an addendum that "based on the C-file records 
presented to me and no other findings or complaints related to 
stomach upset or treatment, it is my opinion that the acid dyspepsia 
that he [the Veteran] presented with the 1980, is less likely than 
not related to his present diagnosis of peptic ulcer disease."  
However, the examiner did not address the Veteran's assertions of 
having had continuous stomach symptoms ever since active service.  

Additionally, the Board notes that at the time of the November 2007 
hearing before the Board in Washington, D.C., the Veteran testified 
that a Dr. Gorman told him that because of all the medications the 
Veteran was taking, a stomach disability had resulted.  The Veteran 
was to obtain a statement from Dr. Gorman to this effect, but the 
Board notes the only communication of record from the physician is an 
October 2001 statement in which he reported seeing the Veteran 
primarily for radiculopathy.  No mention whatsoever was made in the 
communication from the physician as to any gastrointestinal  
symptomatology the Veteran  was experiencing.  

In view of the foregoing, additional development is noted and the 
case is REMANDED for the following actions:  

1.  Request that the Veteran provide more 
information to enable VA to obtain any 
additional evidence not of record pertaining to 
the claims for service connection for a chronic 
stomach disorder and for a disability involving 
the lower extremities other than metatarsalgia.  
VA should ask the Veteran to submit all 
pertinent evidence in his possession, and 
explain the types of evidence that he needs to 
submit.  Of particular interest are the specific 
names and addresses of any physicians who have 
told the Veteran that current gastrointestinal 
disability and/or disability involving the lower 
extremities is related to the Veteran's several 
months of active service in 1980, to include by 
way of aggravation.  If necessary, signed 
authorization from the Veteran should be 
obtained to obtain any additional evidence.  

2.  Thereafter, the Veteran should be accorded 
an examination by a physician knowledgeable in 
gastrointestinal disorders for the purpose of 
determining whether he has a chronic stomach 
disorder of service origin.  The entire claims 
folder and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  It is essential that the examiner 
provide a complete rationale for any opinion 
expressed.  All appropriate tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.  The 
examiner should specifically state whether the 
Veteran has a current stomach disorder that is 
at least as likely as not (that is, at least a 
50/50 degree of probability) causally or 
etiologically related to his active service, or 
whether such a causal relationship is unlikely 
(that is, less than a 50 percent probability), 
with a rationale for any such conclusion set out 
in the report.  The term "at least as likely as 
not" does not mean within the realm of medical 
possibility.  Rather, it means that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound defined in favor of that 
conclusion as it is defined against it.  The 
examiner is asked to address the Veteran's 
assertions of continuous stomach problems ever 
since the one incident in service when he seen 
for a complaint of an upset stomach, was given 
an impression of viral syndrome, and had Mylanta 
prescribed.  

3.  The Veteran should be accorded an 
examination by a physician knowledgeable in 
orthopedic disorders for the purpose of 
determining the etiology of the disability 
involving the lower extremities, other than 
metatarsalgia of the right foot.  The examiner 
should also be asked to indicate whether there 
is radiculopathy associated with the Veteran's 
service-connected degenerative disc disease of 
low back pain and whether there is a disability 
involving the lower extremities independent of 
any radiculopathy associated with the low back 
disability and the already service-connected 
metatarsalgia of the right foot.  The examiner 
should specifically state whether the Veteran 
has a disability involving the lower extremities 
independent of the radiculopathy associated with 
the service-connected low back strain and with 
the service-connected metatarsalgia of the right 
foot that is more likely than not related to his 
several months of active service in 1980.  All 
appropriate tests and studies should be 
accomplished.  The rationale for any opinion 
expressed should be set forth.  

4.  After ensuring compliance with the above 
development, as well as with any other 
development required by law, the RO should 
review the reopened claims for service 
connection, and if any claim is denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case, and be given an opportunity for response 
before the case is returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


